UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 2, 2010 Bakers Footwear Group, Inc. (Exact Name of Registrant as Specified in Charter) Missouri (State or Other Jurisdiction of Incorporation) 000-50563 (Commission File Number) 43-0577980 (I.R.S. Employer Identification Number) 2815 Scott Avenue St. Louis, Missouri (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (314) 621-0699 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On September 2, 2010, Bakers Footwear Group, Inc. (the Company) issued a press release announcing net sales results for the thirteen weeks ended July 31, 2010 and the four weeks ended August 28, 2010. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated by reference herein. The description of the press release contained herein is qualified in its entirety by the full text of such exhibit. Exhibit 99.1 contains forward-looking statements (within the meaning of Section 27(A) of the Securities Act of 1933 and Section 21(E) of the Securities Exchange Act of 1934). The Company has no duty to update such statements. Actual future events and circumstances could differ materially from those set forth in this Current Report, including Exhibit 99.1, due to various factors. Factors that could cause these conditions not to be satisfied include material declines in sales trends and liquidity, material changes in capital market conditions or in the Companys business, prospects, results of operations or financial condition, and other risks and uncertainties, including those detailed in the Companys most recent Annual Report on Form 10-K, including those discussed in Risk Factors, in Managements Discussion and Analysis of Financial Position and Results of Operations and in Note 2 to the Companys financial statements, and in the Companys other filings with the Securities and Exchange Commission. Item 7.01. Regulation FD Disclosure. The information set forth under Item 2.02 is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. See Exhibit Index. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BAKERS FOOTWEAR GROUP, INC Date: September 2, 2010 By: /s/ Charles R. Daniel, III Charles R. Daniel, III Executive Vice President, Chief Financial Officer, Controller, Treasurer and Secretary EXHIBIT INDEX Exhibit No. Description of Exhibit Press release dated September 2, 2010 relating to net sales results for the thirteen weeks ended July 31, 2010 and the four weeks ended August 28, 2010.
